Citation Nr: 0712802	
Decision Date: 05/01/07    Archive Date: 05/15/07

DOCKET NO.  04-11 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for residuals of a 
fracture of the L3 transverse process of the lumbar spine 
with degenerative joint disease, currently rated as 20 
percent disabling.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The veteran had active service from October 1952 to September 
1954.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of March 2003 and January 
2004 by the Department of Veterans Affairs (VA) New Orleans, 
Louisiana, Regional Office (RO).  

In a statement of March 2004, the veteran indicated that his 
is unemployable as a result of his service-connected 
disability.  The RO has not had a chance to act upon this 
statement and the matter is referred to the RO for 
appropriate action.  

In April 2007, the Board granted the appellant's motion to 
advance his appeal on the Board's docket.  



FINDINGS OF FACT

1.  The veteran's spine fracture residuals have resulted in 
severe limitation of motion with pain on motion and 
limitation of flexion to 30 degrees.  

2.  The veteran's spine fracture residuals haves not resulted 
in intervertebral disc syndrome that is pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  

3.  The spine fracture residuals have not resulted in 
incapacitating episodes of intervertebral disc syndrome 
having a total duration of at least six weeks during the past 
12 months.

4.  The spine fracture residuals have not resulted in 
unfavorable ankylosis of the entire thoracolumbar spine.


CONCLUSION OF LAW

The criteria for a 40 percent rating, but no higher, for 
residuals of a fracture of the L3 transverse process of the 
lumbar spine with degenerative joint disease are met.  
38 U.S.C.A. §§ 1155, 5103-5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Codes 5292, 
5293, 5295, 8520 (2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 
4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the 
RO dated in November 2002 provided the veteran with an 
explanation of the type of evidence necessary to substantiate 
his claim, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  In addition, the letter adequately 
informed the veteran that he should submit any additional 
evidence that he had in his possession.  The veteran's 
initial duty-to-assist letter was provided before the 
adjudication of his claim.  The VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran was afforded VA examinations.  His treatment records 
have been obtained.  He has declined a hearing.  The Board 
does not know of any additional relevant evidence which is 
available but has not been obtained.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the veteran's claims.  Therefore, no further assistance to 
the veteran with the development of evidence is required.  

The Board has considered the full history of the veteran's 
back disorder.  The veteran filed an original claim in 
January 1955 for disability compensation for a broken back 
with residuals of pains and difficulty straightening up upon 
bending.  The veteran was afforded a VA examination in April 
1955.  Subsequently, in a rating decision of May 1955, the RO 
granted service connection for a fracture, simple, 
transverse, lumbar spine, left, and assigned a noncompensable 
initial rating.  In the decision, the RO noted that the 
service medical records reflected treatment in October 1953 
for a back injury sustained while playing football which 
resulted in a fracture of the left transverse process of L3 
with no displacement of fragments.  On VA examination, the 
veteran complained of back pain, but there was a full range 
of motion and an X-ray showed the fracture was healed.  

The disability remained rated noncompensably until the 
veteran filed the current claim.  The RO increased the rating 
to 10 percent, and subsequently to 20 percent.  The veteran 
has appealed that rating.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application in the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

During the pendency of the veteran's claim and appeal, the 
rating criteria for evaluating disorders of the spine were 
revised.  Accordingly, the Board will review the disability 
rating under the old and new criteria.  The RO evaluated the 
veteran's claim under the old and new regulations in making 
its rating decisions.  Accordingly, there is no prejudice to 
the veteran in our proceeding, under Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Under the old regulations, a low back disability could rated 
based on the severity of any intervertebral disc syndrome 
under 38 C.F.R. § 4.71a, Diagnostic Code 5293.  Under 
Diagnostic Code 5293, a 20 percent rating was warranted for 
intervertebral disc syndrome that was moderate in degree with 
recurring attacks.  A 40 percent rating was warranted for 
severe intervertebral disc syndrome with recurring attacks 
and little intermittent relief.  A 60 percent rating was 
warranted for intervertebral disc syndrome that was 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  

Another potentially applicable provision under the old 
regulations was Diagnostic Code 5295, that provided a 20 
percent rating was warranted where there was muscle spasm on 
extreme forward bending, or unilateral loss of lateral spine 
motion in a standing position.  A 40 percent rating was 
warranted if the lumbosacral strain was severe with listing 
of the whole spine to the opposite side, a positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, narrowing or irregularity of joint space, or some of 
the above with abnormal mobility on forced motion.  

A back disorder could also be rated based on the extent to 
which the disorder limited the motion of the back under 
Diagnostic Code 5292.  Diagnostic Code 5292 provided a 20 
percent rating for moderate limitation of motion.  A 40 
percent rating was warranted if the limitation of motion was 
severe.  Id.  

The United States Court of Appeals for Veterans Claims 
(Court) has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
any functional limitation that is due to pain that is 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
also as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40.  The Board notes, however, that 
the Court has held that section 4.40 does not require a 
separate rating for pain but rather provides guidance for 
determining ratings under other diagnostic codes assessing 
musculoskeletal function.  See Spurgeon v. Brown, 10 Vet. 
App. 194 (1997).

As was noted above, the VA issued revised regulations 
concerning the sections of the rating schedule that deal with 
intervertebral disc syndrome.  67 Fed. Reg. 54345-54349 
(August 22, 2002).  The revised Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, under Diagnostic Code 5243, provides that 
intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under Sec. 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  A 40 percent rating is 
warranted if there are incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months.  With incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months, a 60 percent rating is warranted.  

For purposes of evaluations under 5243, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician. 
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so. See Note (1):

The Board also notes that for spine disorders that are not 
rated under the code for intervertebral disc syndrome, there 
is a new General Rating Formula for Diseases and Injuries of 
the Spine.  68 Fed. Reg. 51454-51458 (August 27, 2003).  The 
General Rating Formula for Diseases and Injuries of the 
Spine (For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes) provides that a 
20 percent rating is warranted if there is forward flexion 
of the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis.  
A 40 percent rating is warranted for forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
rating is warranted for unfavorable ankylosis of the entire 
thoracolumbar spine.

The pertinent medical evidence includes VA treatment records 
such as a record dated in October 2002 which shows that the 
veteran reported having painful numbness in both feet for 10 
years.  The assessment was rule out nerve impingement in the 
back and rule out idiopathic neuropathy.  The assessment also 
included peroneal and anterior muscle pain secondary to tight 
gastrocs and compensation, and foot pain.  A record dated in 
November 2002 which reflects that the veteran reported 
complaints of pain and cramping and numbness in his feet.  It 
was noted that he had a history of back injury with fractures 
years ago.  The veteran reported that he thought that the leg 
cramping and numbness of both feet were due to his old 
injury.  Following examination, the pertinent diagnoses were 
neuropathic pain [in] legs, Paget's disease and 
osteoarthritis.  

The report of VA disability evaluation examination conducted 
in December 2002 reflects that the veteran reported having 
pain which he rated as a 7 on a scale of 1 to 10.  The pain 
was all the time, and was worse with bending, walking more 
than half a mile, and standing for 10 to 15 minutes.  He said 
that he was injured playing football in 1953, and that the 
pain was worse in the last six to seven years.  On range of 
motion testing, forward flexion was to 75 degrees, backward 
extension was to 30 degrees, right lateral flexion was to 40 
degrees, left lateral flexion was to 40 degrees, rotation to 
the right was to 35 degrees, and rotation to the left was to 
35 degrees.  Pain on repetition was positive.  There were no 
postural abnormalities, and no atrophy of the musculature of 
the back.  The veteran reported radiation to his left lower 
leg, with pain all the time.  On examination, it was noted 
that reflexes were equal in both legs.  The final diagnosis 
was degenerative joint disease of the lumbar spine with 
limitation of motion and pain.  

The veteran underwent EMG testing by the VA in March 2003.  
It was noted that he complained of worsening burning of the 
feet, as well as the same complaints in the hands.  It was 
noted that the EMG study was abnormal with 
electrophysiological evidence of a predominately axonal 
sensorimotor neuropathy in the upper and lower limbs.  There 
was also a superimposed right median mononeuropathy at the 
right wrist (carpal tunnel syndrome).  The examiner 
recommended a glucose tolerance test.  

A VA spine x-ray report dated in March 2003 reflects that the 
thoracic spine had evidence of marked degenerative changes.  
A lumbar spine x-ray reflected that there was mild scoliosis 
with convexity to the left.  There were mild degenerative 
changes with lipping at the level of L1-L2.  There was also 
narrowing of the disc space at L5-S1.  

The report of a VA spine examination conducted in July 2003 
reflects that the veteran gave a history of getting hit in 
the back while playing football in service.  He said that he 
had pain on and off since then.  On examination, the veteran 
said that he was tender especially in the right paravertebral 
muscles.  His forward movement was from 0 to 30 degrees.  
Backward extension was to 10 degrees, and rotation on either 
side was to 20 degrees.  Lateral flexion was also to 20 
degrees on both sides.  On repeated movement, the veteran 
complained of severe pain.  He said that the pain radiated to 
his legs.  He said that he was numb on the medial aspect of 
the right foot, outer aspect of the right leg and out aspect 
of the right foot.  Otherwise, there was no sign of atrophy 
in any group of muscles in the lower extremities.  There was 
no foot drop.  Babinski reflex was present on both sides.  
Ankle and knee reflexes were sluggish on both sides.  The 
impression was (1) degenerative joint disease; and (2) 
questionable herniation of disk possible radiculopathy.  The 
examiner questioned the presence of a fracture of the 
transverse process, but stated that the veteran certainly had 
degenerative disease and his movements were somewhat 
restricted and he took pain pills so there was some loss of 
function.  The examiner further stated that with respect to 
radiculopathy, the veteran did not feel in the lower leg, but 
the distribution did not coincide with the nerve root 
distribution.  

The report of a VA neurology examination reflects that the 
veteran complained of having pain which was an 8 on a scale 
of 1 to 10.  He also reported pain in his legs and said he 
cannot walk.  In addition, he reported pain in his toes, 
feet, ankles and knees.  He also reported numbness in his 
hands and feet.  On examination, the lower extremities had 
normal muscle mass, strength and tone.  Deep tendon reflexes 
were not obtainable.  Plantar response was flexor 
bilaterally.  Sensory examination was remarkable for mildly 
decreased vibration and pin prick in the left foot.  Gait and 
station were within normal limits.  There was no neurogenic 
gait abnormality, although the patient was unable to walk on 
heel and toes due to pain in the ankles and hips.  The 
diagnosis was peripheral neuropathy of undetermined etiology.  
With respect to whether the veteran had any radiculopathy 
related to the lumbar fracture and DJD, the examiner stated 
that in his opinion the veteran did not have lumbar 
radiculopathy.  

Resolving all reasonable doubt in favor of the veteran, the 
Board further finds that low back disorder results in 
significant limitation of motion which justifies a 40 
percent rating under the old Diagnostic Code 5292 and under 
the revised General Rating Formula for Diseases and Injuries 
of the Spine.  There is evidence that the disorder causes 
severe moderate limitation of motion.  In addition, it is 
shown that the disorder causes forward flexion of the 
thoracolumbar spine to be limited to 30 degrees or less.  In 
this regard, the Board notes that VA examination of July 2003 
specifically noted that the forward flexion was only from 0 
to 30 degrees, and that on repeated movement the veteran 
complained of severe pain.  The Board notes that the 
complaints are corroborated by the objective history of a 
spine fracture.  Accordingly, the Board concludes that the 
criteria for a 40 percent rating are met.  

The Board further finds, however, that the disorder has not 
resulted in manifestations which warranted a rating higher 
than 40 percent.  The Board notes that Diagnostic Code 5292 
and Diagnostic Code 5295 do not provide for ratings higher 
than 40 percent.  The Board finds that the objective and 
competent medical evidence of record weighs against a rating 
in excess of 40 percent for the service-connected back 
disability based on any claimed intervertebral disc syndrome.  
With respect to evaluation under Diagnostic Code 5293, which 
evaluates intervertebral disc syndrome, the evidence shows 
that the back disorder causes pain but does not cause 
intervertebral disc syndrome that was pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
Id.  In fact, the VA neurology opinion of July 2003 concluded 
that the veteran's back disorder did not result in any 
radiculopathy.  Instead, the examiner concluded that the 
complaints of numbness were related to peripheral neuropathy 
of undetermined origin.  Thus, the overall findings did not 
demonstrate the presence of a pronounced intervertebral disc 
syndrome such as to warrant a 60 percent evaluation under 
Diagnostic Code 5293.  Accordingly, the Board concludes that 
the criteria for a disability rating higher than 40 percent 
for a low back disorder under Diagnostic Code 5293 were not 
met.   

With respect to the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (the new rating 
criteria, under Diagnostic Code 5243) the Board finds that 
the disorder has not resulted in incapacitating episodes 
having a total duration of at least six weeks during the 
during the past 12 months so as to warrant a 50 percent 
rating under the revised rating code for intervertebral disc 
syndrome.  As noted above, an incapacitating episode is one 
where a physician has prescribed bedrest.  However, the 
veteran's medical treatment records are negative for such 
instructions.  Thus, it has not been shown that he required 
six weeks of bed rest during the past year.   

The Board also finds that the veteran's service-connected 
back disorder has not resulted in unfavorable ankylosis of 
the entire thoracolumbar spine so as to warrant a 60 percent 
rating under the new General Rating Formula for Diseases and 
Injuries of the Spine.  For VA compensation purposes, 
"unfavorable ankylosis" is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the 
entire spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the following: 
difficulty walking because of a limited line of vision; 
restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; atlantoaxial or cervical 
subluxation or dislocation; or neurologic symptoms due to 
nerve root stretching.  None of the medical evidence 
indicates that the veteran has ankylosis.  Accordingly, the 
Board concludes that objective medical evidence of record 
weighs against a disability rating higher than 40 percent for 
the veteran's service-connected lumbar spine fracture 
residuals.  


ORDER

A 40 percent rating for residuals of a fracture of the L3 
transverse process of the lumbar spine with degenerative 
joint disease is granted, subject to the law and regulations 
applicable to the payment of monetary benefits.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


